                                           Case 3:17-cv-02109-SK Document 100 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REALTIME DATA LLC,                                  Case No. 17-cv-02109-SK
                                   8                    Plaintiff,
                                                                                             ORDER FURTHER CONTINUING
                                   9              v.                                         STAY
                                  10     FUJITSU AMERICA, INC., et al.,
                                  11                    Defendants.

                                  12          The Court HEREBY FURTHER CONTINUES the STAY pending the appeal of the
Northern District of California
 United States District Court




                                  13   Delaware Court order on the 35 U.S.C. § 101 invalidity issue to the Federal Circuit. The parties

                                  14   shall file a status report concerning the status of the appeal in the Federal Circuit within four

                                  15   months or within ten days of an opinion from the Federal Circuit, whichever is sooner.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 7, 2021

                                  18                                                     ______________________________________
                                                                                         SALLIE KIM
                                  19                                                     United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
